PER CURIAM.
This is an appeal from an order denying motion for post-conviction relief under Criminal Procedure Rule #1, F.S.A. Chapter 924 Appendix.
After a thorough reading of the briefs and the record on appeal it is concluded that petitioner’s only meritorious ground for setting aside the judgment and sentence of the trial court is petitioner’s allegation that the public defender refused to prosecute an appeal when the petitioner desired him to do so. All grounds of the appellant’s motion are denied except the ground that the public defender refused to prosecute an appeal on petitioner’s behalf. Almost identical situations have occurred in the cases of Hinton v. State, Fla.App.1965, 177 So.2d 522, and Jackson v. State, Fla.App. 1964, 166 So.2d 194, and the court reversed the cases for hearing on this specific issue only.
Therefore, inasmuch as the trial judge’s ruling on all the contentions raised by the appellant are affirmed, with the exception of his allegation that the public defender refused to appeal, we are reversing the case for a hearing on this sole contention.
Reversed and remanded for further proceedings not inconsistent herewith.
ALLEN, Acting C. J., and SHANNON and HOBSON, JJ., concur.